DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-13 are objected to because of the following informalities:  Claim 1 (upon which claims 2-13 depend) has been amended to be directed to “A retainer and medical device system” instead of just “A retainer”; therefore, claims 2-13 should be amended such that their preambles are directed to “The retainer and medical device system” instead of just “The retainer”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On line 17, the term “is” should be replaced with the term “are” to be grammatically correct.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  On line 2, the term “and” after the phrase “first foot” should be replaced with a comma to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 has been amended to recite that the proximal arched portion of the body is “engaging a proximal portion of the medical device extending parallel to a skin surface” and claim 3 has been amended to recite that the retainer is “retaining a portion of the catheter assembly against the skin surface of the patient”. Each of these recitations positively recites the “skin surface” of the patient and, therefore, positively claims a body part of the human organism. Claims 2-13 are rejected due to their dependence on claim 1. To overcome this rejection, the Applicant is encouraged to only functionally recite the “skin surface”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1: The preamble of claim 1 has been amended to recite “A retainer and medical device system for retaining an external portion of a medical device after insertion of an internal portion of the medical device into a body of a patient via a skin insertion site”. This amendment now positively recites “a retainer and medical device system” and functionally recites that the “system” is “for retaining an external portion of a medical device”. As written, the preamble does not set forth that the “medical device” is a part of the “retainer and medical device system”. However, other portions of the claim appear to positively recite features of the medical device (such as “a proximal portion” and “a distal portion” in lines 5-6 and 17). Because of this, it is unclear if the “medical device” is intended to be positively recited as a component of the “retainer and medical device system”, rendering claim 1 indefinite. For the sake of examination, claim 1 is interpreted as reciting “A retainer and medical device system a medical device comprising: an external portion and an internal portion for insertion into a body of a patient via a skin insertion site; and a body comprising: […]”. It is suggested to amend claim 1 in this manner. Claims 2-13 are rejected due to their dependence on claim 1.
Re claim 3: Line 4 recites “the retainer” but claim 1 has been amended to recite “a retainer and medical device system”, not “a retainer”. Because of this, it is unclear what the scope of “retainer” in claim 3 is intended to be. For the sake of examination, the phrase “the retainer” is interpreted as reciting “the body of the retainer and medical device system”.
Re claim 5: Line 4 recites “a first strain relief nub” and “a second strain relief nub”. However, claim 3 introduces “one or both of a strain relief and a catheter tube” and it is unclear if the “strain relief nubs” of claim 5 are intended to be the same as the “strain relief” of claim 3 or different therefrom. For the sake of examination, they are interpreted as being the same. Accordingly, the Examiner suggests amending claim 5 to recite “wherein the distal portion includes the strain relief and the body further comprises a first pocket extending from a first side of the nose portion and a second pocket extending from a second side of the nose portion, the first pocket and the second pocket configured to receive a first strain relief nub of the strain relief and a second strain relief nub of the strain relief of the catheter assembly in a snap-fit arrangement”. 
Re claims 5, 7 and 8: Each of claims 5, 7 and 8 recite “the body”. This phrase lacks proper antecedent basis since claim 1 recites “a body of a patient” and “a body” of the “retainer and medical device system” and it is unclear as to which of these two bodies that claims 5, 7 and 8 are intending to refer. For the sake of examination, the phrase “the body” in each of claims 5, 7 and 8 is interpreted as reciting “the body of the retainer and medical device system”.
Re claim 9: Line 1 recites “the retainer” but claim 1 has been amended to recite “a retainer and medical device system”, not “a retainer”. Because of this, it is unclear what the scope of “retainer” in claim 9 is intended to be. For the sake of examination, the phrase “the retainer” is interpreted as reciting “the retainer and medical device system”.
Re claim 13: Claim 13 is directed to “A securement device comprising: the retainer as defined in claim 1, and at least one adhesive anchor pad configured to anchor the retainer to the skin surface”; however, claim 1 has been amended to no longer be directed to “a retainer”. Rather, claim 1 has been amended to be directed to “A retainer and medical device system”. It is unclear if claim 13 is intended to incorporate the “retainer and medical device system” of claim 1 or if claim 13 is intended to only incorporate the “body” of claim 1. For the sake of examination, claim 13 is interpreted as incorporating the “retainer and medical device system” of claim 1; specifically, claim 13 is interpreted as reciting “A securement system comprising: the retainer and medical device system as defined in claim 1, and at least one adhesive anchor pad configured to anchor the retainer and medical device system to the skin surface”.  
Re claim 14: The preamble of claim 14 recites “A securement device for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site” while the body of the claim has been amended to recite “the channel engaging a hub of the catheter assembly” and “the nose portion engaging one or both of a strain relief and a catheter tube of the catheter assembly”. This amendment now appears to positively recite specific structures of the catheter assembly (such as “a hub” and “a strain relief and a catheter tube”) but the “catheter assembly” itself is only functionally recited in the preamble (which is directed to “A securement device”). Therefore, it is unclear if the “catheter assembly” and its structures is intended to be a part of the claimed invention, rendering claim 14 indefinite. For the sake of examination, claim 14 is interpreted as reciting “A securement and catheter assembly system a catheter assembly comprising: an external portion and an internal portion for insertion into a body of a patient via a skin insertion site; and a retainer comprising […]”. Since the preambles of dependent claims 15-21 and 23 also refer to “The securement device”, the preambles of claims 15-21 and 23 are also interpreted as reciting “The securement and catheter assembly system”. Claims 15-23 and 25 are rejected due to their dependence on claim 14.
Re claim 18: Claim 18 recites “wherein the first pocket and the second pocket are configured to receive a portion of the strain relief of the catheter assembly”, but claim 14 (upon which claim 18 depends) does not require the “strain relief” but rather recites “one or both of a strain relief and a catheter tube”. Therefore, it is unclear if claim 18 (1) requires the catheter assembly to include the strain relief (alone or with the catheter tube) or (2) only requires the pockets be configured to receive a portion of a strain relief only if the catheter assembly has a strain relief; or the sake of examination, the former (1) is the interpretation applied to the claim. 
Additionally, the phrase “the second pocket” lacks proper antecedent basis and it is unclear if this is intended to (1) be the same structure as the “second channel” recited earlier in the claim or (2) introduce “a second pocket”; for the sake of examination, the former (1) is the interpretation applied to the claim. 
It is suggested to amend claim 18 to recite “wherein the catheter assembly includes at least the strain relief, the one or more features includes a first pocket extending transversely from the channel in a first direction and a second pocket extending transversely from the channel in a second direction opposite the first direction, wherein the first pocket and the second pocket are configured to receive a portion of the strain relief of the catheter assembly”.
Re claim 22: The preamble of claim 22 refers to “The retainer as defined in claim 20”. Although claim 14 (upon which claim 20 depends) recites “a retainer”, the claim as a whole is not directed to a retainer but rather directed to “a securement device”. Accordingly, it is unclear if claim 22 is intended to further limit the “securement device” of claim 14 or is intended to stand alone and solely claim the “retainer”. For the sake of examination, the former is the interpretation applied to the claim. Accordingly, and in view of the 112(b) rejection to claim 14 above, the preamble of claim 22 is interpreted as reciting “The securement and catheter assembly system as defined in claim 20” instead of “The retainer as defined in claim 20”. 
Re claim 26: Claim 26 has been amended to recite “a strain relief” and “a catheter tube” twice (once in line 12 and once in lines 14-15). It is unclear if both instances of “a strain relief” are intended to refer to a single “strain relief” or are intended to be two different “strain reliefs”; similarly, it is unclear if both instances of “a catheter tube” are intended to refer to a single “catheter tube” or are intended to be two different “catheter tubes”. For the sake of examination, both instances of “a strain relief” are intended to refer to a single “strain relief” and both instances of “a catheter tube” are intended to refer to a single “catheter tube”. It is suggested to amend lines 14-15 to recite “[[a]] the strain relief and [[a]] the catheter tube”. 
Re claim 26: The preamble of claim 26 recites “A securement device for retaining an external portion of a catheter assembly after insertion of an internal portion of the catheter assembly into a body of a patient via a skin insertion site” while the body of the claim has been amended to recite “a first channel engaging a hub of the catheter assembly, the hub extending along a first central axis parallel to a skin surface” and “a second channel engaging one or both of a strain relief and a catheter tube of the catheter assembly and extending along a second central axis extending at an angle relative to the first central axis to deflect one or both of a strain relief and a catheter tube of the catheter assembly toward the skin insertion site”. This amendment now appears to positively recite specific structures of the catheter assembly (such as “a hub” and “a strain relief and a catheter tube”) but the “catheter assembly” itself is only functionally recited in the preamble (which is directed to “A securement device”). Therefore, it is unclear if the “catheter assembly” and its structures is intended to be a part of the claimed invention, rendering claim 26 indefinite. For the sake of examination, claim 26 is interpreted as reciting “A securement and catheter assembly system a catheter assembly comprising: an external portion and an internal portion for insertion into a body of a patient via a skin insertion site; and a body comprising […]”. Accordingly, the recitation of “the securement device” on line 26 of claim 26, in the preambles of claims 27-35, and on lines 5-6 of claim 35 should be amended to recite “the securement and catheter assembly system”, while the recitation of “the securement device” on lines 2-3 of claim 35 should be amended to recite “the body of the securement and catheter assembly system”. Claims 27-35 are rejected due to their dependence on claim 26. 
Re claims 26, 28, 30, 31, 33 and 35: Lines 5, 9, 10, 11, 20, 22, 23 and 25 of claim 26 and each of claims 28, 30, 31, 33 and 35 recite “the body”. This phrase lacks proper antecedent basis since claim 26 recites “a body of a patient” and “a body” of the “securement device” (now interpreted as the “securement and catheter assembly system” in view of the above 112(b) rejection) and it is unclear as to which of these two bodies that lines 5, 9, 10, 11, 20, 22, 23 and 25 of claim 26 and claims 28, 30, 31, 33 and 35 are intending to refer. For the sake of examination, the phrase “the body” in lines 5, 9, 10, 11, 20, 22, 23 and 25 of claim 26 and in each of claims 28, 30, 31, 33 and 35 is interpreted as reciting “the body of the securement and catheter assembly system”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spittler (PG PUB 2013/0345639).
Re claim 1, Spittler discloses a retainer and medical device system (as seen in Fig 1) for retaining an external portion (the entirety of device 20 seen in Fig 2 except for cannula 34) of a medical device 20 (Fig 1,2) after insertion of an internal portion 34 (Fig 2) of the medical assembly into a body of a patient via a skin insertion site (as seen in Fig 1), comprising: a body 120 (Fig 3,7-14) comprising: an proximal arched portion (the section of 204 found within the box labeled “proximal arched portion” in annotated Fig A below) defining a channel opening (as seen in Fig 8, channel 222 opens at the proximal end 208 of the proximal arched portion) and engaging a proximal portion (the portion of the medical device 20 that is contained only within the “proximal arched portion” in Fig 1) of the medical device extending parallel to a skin surface (it is noted that the claimed “skin surface” does not have to be the portion directly under the medical device; rather, to meet this limitation, the “proximal portion” only needs to extend parallel to ANY skin surface; one of ordinary skill in the art would recognize that the proximal portion extends parallel to a skin surface of the other arm not shown in Fig 1 that is held parallel to the central axis of the medical device 20); a central arched portion (the section of 204 found within the box labeled “central arched portion” in annotated Fig A below) connected to the proximal arched portion (as seen in Fig A), the central arched portion having a continuous outer surface (the external surface of 204 proximal to window 224, as seen in Fig A below) extending from a first base (labeled in annotated Fig D below) on a first side to a second base (labeled in annotated Fig D below) on a second side (as seen in Fig 7); a first foot 214 (Fig 3) extending from the first base; a second foot 216 (Fig 3) extending from the second base; a lock window 224 (Fig 7) positioned through a top surface of the central arched portion (as seen in Fig A below); and a nose portion (the section of 204 found within the box labeled “nose portion” in annotated Fig A below) connected to the central arched portion (as seen in Fig A) in a fixed relationship (as seen in Fig A), the nose portion having a continuous outer surface (the external surface of 204 distal to window 224, as seen in Fig A below) angled from the central arched portion toward the skin insertion site (as seen in Fig E below, the continuous outer surface of the nose portion defines an axis that is angled from an axis defined by the continuous outer surface of the central arched portion), the nose portion engaging a distal portion (the portion of the medical device 20 that is contained only within the “nose portion” in Fig 1) of the medical device to deflect the distal portion of the medical device toward the skin insertion site (as seen in Fig 1, the nose portion deflects the distal portion of the medical device 20 relative to tubing 52; that is, the distal portion of the medical device 20 extends along an axis that is different from an axis of tubing 52).

    PNG
    media_image1.png
    577
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    689
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    1058
    media_image3.png
    Greyscale

Re claim 2, Spittler discloses that the nose portion, the central arched portion, and the proximal arched portion together defined a covered channel 222 (as seen in Fig 8; it is noted that even though window 224 is present, one of ordinary skill in the art would still interpret channel 222 as being “covered”).
Re claim 3, Spittler discloses that the medical device is a catheter assembly (as seen in Fig 2), the proximal portion includes a catheter hub 36 (Fig 3) of the catheter assembly (as seen in Fig 17) and the distal portion includes one or both of a strain relief and a catheter tube 32 (Fig 3) of the catheter assembly (as seen in Fig 17), the retainer retaining a portion of the catheter assembly against the skin of the patient (as seen in Fig 1).
Re claim 4, Spittler discloses that a lock window 224 (Fig 7) is configured to receive an alignment ring of the catheter assembly (as seen in Fig 5, the lock window 224 is larger in size than the alignment ring 38 of the catheter assembly; therefore, the lock window 224 can fit the alignment ring therein and, thus, is “configured to receive” the alignment ring; the Examiner notes that the claim does not require the alignment ring to be within the lock window when the catheter assembly is locked to the body).
Re claim 8, Spittler discloses that the body further defines a notch (the location at which the lead line for reference number 236 is attached in Fig 9) configured to receive therein a portion of a skin-placed dressing (it is noted that the “skin-placed dressing” is only functionally recited and not a part of the claimed invention; since the notch could receive a portion of a skin-placed dressing of a certain size, the limitation is met).
Re claim 9, Spittler discloses that the body of the retainer defining the notch is configured to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is received in the notch (as set forth in the rejection of claim 8 above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch is capable of imparting a compressive force to a skin-placed dressing of a larger thickness, this limitation is met).
Re claim 10, Spittler discloses that the skin-placed dressing is an antimicrobial disk (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since Spittler’s notch could receive an antimicrobial disk of a certain size, this limitation is met).
Re claim 11, Spittler discloses that the first foot and the second foot each have a curved edge (as seen in Fig 7, the distal-most ends of the feet are each curved) adjacent the nose portion (as seen in Fig 7) to border an outer perimeter of the antimicrobial disk (as set forth above, the “antimicrobial disk” is not a part of the claimed invention; since the feet are capable of bordering an outer perimeter of an antimicrobial disk of a certain size, this limitation is met).
Re claim 13, Spittler discloses a securement system (as seen in Fig 1) comprising the retainer and medical device system as defined in claim 1 (as seen in the rejection of claim 1 above), and at least one adhesive anchor pad 110,112 (Fig 3) configured to anchor the retainer to the skin surface (Para 64).

Claims 1-3, 6-11, 13-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (PG PUB 2004/0204685).
Re claim 1, Wright discloses a retainer and medical device system (as seen in Fig 1) for retaining an external portion T (Fig 1,2) of a medical device 8+9 (Fig 24; Para 23) after insertion of an internal portion C (Fig 2) of the medical device into a body of a patient via a skin insertion site (as seen in Fig 1), comprising: a body 10 (Fig 24) comprising: a proximal arched portion (labeled in annotated Fig B below) defining a channel opening 50 (seen in Fig 1 but not labeled; labeled in Fig 3) and engaging a proximal portion T+9+N+H (Fig 2) of the medical device extending parallel to a skin surface (it is noted that the claimed “skin surface” does not have to be the portion directly under the medical device; rather, to meet this limitation, the “proximal portion” only needs to extend parallel to ANY skin surface; one of ordinary skill in the art would recognize that the proximal portion extends parallel to a skin surface of the other arm not shown in Fig 1 that is held parallel to the central axis of the medical device 20); a central arched portion (labeled in annotated Fig B below) connected to the proximal arched portion (as seen in Fig 2,24), the central arched portion having a continuous outer surface extending from a first base (the portion of flange 22 extending between, but not including, the front portion 42 and the rear portion 40 on the left-hand side in Fig 4) on a first side (the left side in Fig 3,4 and lower side in Fig 21) to a second base (the portion of flange 22 extending between, but not including, the front portion 42 and the rear portion 40 on the right-hand side in Fig 4) on a second side (the right side in Fig 3,4 and the upper side in Fig 21); a first foot (the portion of layer 100 labeled in Fig C below) extending from the first base (as seen in Fig 24); a second foot (the portion of layer 100 labeled in Fig C below) extending from the second base (as seen in Fig 24); a lock window 35 (Fig 2,24) positioned through a top surface of the central arched portion (as seen in Fig 2 and Fig B below); and a nose portion (labeled in annotated Fig B below) connected to the central arched portion in a fixed relationship (as seen in Fig 24), the nose portion having a continuous outer surface (as seen in Fig 24) angled from the central arched portion toward the skin insertion site (as seen in Fig B below, the dashed lines represent the axis upon which the outer surface of the central arched portion extends and the axis upon which the outer surface of the nose portion extends), the nose portion engaging a distal portion C (Fig 2) of the medical device to deflect the distal portion of the medical device toward the skin insertion site (as seen in Fig 2).  

    PNG
    media_image4.png
    499
    752
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    523
    702
    media_image5.png
    Greyscale

Re claim 2, Wright discloses that the nose portion, the central arched portion, and the proximal arched portion together define a covered channel 15+16 (Fig 2).
Re claim 3, Wright discloses that the medical 2Application No. 15/594,507Docket No.: 101672.0244PAmendment dated April 11, 2022Reply to Office Action of January 12, 2022device is a catheter assembly (as seen in Fig 24; Para 23), the proximal portion includes a catheter hub 9+N+H (Fig 2) of the catheter assembly and the distal portion includes one or both of a strain relief and a catheter tube C (Fig 2) of the catheter assembly, the retainer retaining a portion of the catheter assembly against the skin surface of the patient (as seen in Fig 1,2).
Re claim 6, Wright discloses that the nose portion is configured to deflect the distal portion of the medical device about 14 degrees with respect to the proximal portion (as seen in Fig 2 and described in Para 46, the distal portion C is deflected “about 20 degrees” with respect to the proximal portion T+9+N+H, which one of ordinary skill in the art would recognize is “about 14 degrees” since Applicant has not disclosed the metes and bounds of the term “about”).
Re claim 7, Wright discloses that the body further comprises one or more features 50,19 (Fig 15) configured to receive one or more portions of the medical device in a snap-fit arrangement (as seen in Fig 24,25, the medical device is received by slots 50,19 before reaching stops 52,20).
Re claim 8, Wright discloses that the body further defines a notch S (Fig 14; Para 56) configured to receive therein a portion of a skin-placed dressing (it is noted that the “skin-placed dressing” is only functionally recited and not a part of the claimed invention; since the notch could receive a portion of a skin-placed dressing of a certain size, the limitation is met).
Re claim 9, Wright discloses that the body of the retainer defining the notch is configured to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is received in the notch (as set forth in the rejection of claim 8 above, the “skin-placed dressing” is not a part of the claimed invention; since Wright’s notch is capable of imparting a compressive force to a skin-placed dressing of a larger thickness, this limitation is met).
Re claim 10, Wright discloses that the skin-placed dressing is an antimicrobial disk (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since Wright’s notch could receive an antimicrobial disk of a certain size, this limitation is met).
Re claim 11, Wright discloses that the first foot and the second foot each have a curved edge (as seen in Fig C, the distal-most ends of the feet are each curved) adjacent the nose portion (as seen in Fig 24) to border an outer perimeter of the antimicrobial disk (as set forth above, the “antimicrobial disk” is not a part of the claimed invention; since the feet are capable of bordering an outer perimeter of an antimicrobial disk of a certain size, this limitation is met).
Re claim 13, Wright discloses a securement system (as seen in Fig 1) comprising: the retainer and medical device system as defined in claim 1 (see the rejection of claim 1 above), and at least one adhesive anchor pad 102 (Fig 11,26) configured to anchor the retainer to the skin surface (Para 34).
Re claim 14, Wright discloses a securement and catheter assembly system (as seen in Fig 1) comprising: a catheter assembly 8+9 (Fig 24; Para 23) comprising: an external portion T (Fig 1,2) and an internal portion C (Fig 2) for insertion into a body of a patient via a skin insertion site (as seen in Fig 1); and a retainer 14+100 (Fig 26) comprising: an arched portion (the combination of the “proximal arched portion” and the “central arched portion” labeled in Fig B above) defining a channel (the pathway extending from opening 52 to opening 20, as seen in Fig 15) at a proximal end (to the left in Fig 2) of the retainer, the channel engaging a hub T+9+N+H (Fig 2) of the catheter assembly and extending along a first central axis (labeled in annotated Fig F below) extending parallel to a skin surface (it is noted that the claimed “skin surface” does not have to be the portion directly under the medical device; rather, to meet this limitation, the “proximal portion” only needs to extend parallel to ANY skin surface; one of ordinary skill in the art would recognize that the proximal portion extends parallel to a skin surface of the other arm not shown in Fig 1 that is held parallel to the central axis of the medical device 20); a nose portion (labeled in Fig B above) connected to the arched portion (as seen in Fig 2,24), the nose portion extending to a distal end (to the right in Fig 2) of the retainer, the nose portion and the arched portion together providing a continuous outer surface from the proximal end of the retainer to the distal end of the retainer (as seen in Fig 24), the nose portion engaging one or both of a strain relief and a catheter tube C (Fig 2) of the catheter assembly (as seen in Fig 2) and extending along a second central axis (labeled in annotated Fig F below) angled relative to the first central axis of the arched portion, toward the skin insertion site (as seen in Fig F below); and 4Application No. 15/594,507Docket No.: 101672.0244PAmendment dated April 11, 2022Reply to Office Action of January 12, 2022a first foot (the portion of layer 100 labeled in Fig C above) and a second foot (the portion of layer 100 labeled in Fig C above) each extending from a respective base on opposite sides of the arched portion (the first side being the left side in Fig 3,4 and the lower side in Fig 21 and the first base being the portion of flange 22 extending between, but not including, the front portion 42 and the rear portion 40 on the left-hand side in Fig 4; the second side being the right side in Fig 3,4 and the upper side in Fig 21 and the second base being the portion of flange 22 extending between, but not including, the front portion 42 and the rear portion 40 on the right-hand side in Fig 4), wherein a distal end (to the right in Fig 21) of the first foot and a distal end of the second foot is proximal of the distal end of the retainer (as seen in Fig C above).  

    PNG
    media_image6.png
    467
    947
    media_image6.png
    Greyscale

Re claim 15, Wright discloses a first adhesive pad 102 (Fig 19; Para 34) attached to the first foot (and the entirety of the securement device since every component of the securement device is attached to each other either directly or indirectly) and a second adhesive pad 132 (Fig 18; Para 59) attached to the second foot  (and the entirety of the securement device since every component of the securement device is attached to each other either directly or indirectly).  
Re claim 16, Wright discloses that the catheter assembly is a peripheral IV catheter (Para 23), and wherein the securement device is configured for placement on an arm of the patient to retain the peripheral IV catheter (although seen placed on a hand in Fig 1, one of ordinary skill in the art would recognize that the securement device is also capable of placement on an arm).  
Re claim 17, Wright discloses that the retainer includes one or more features 50,19 (Fig 15) configured to receive one or more portions of the catheter assembly in a snap-fit arrangement (as seen in Fig 24,24, the catheter assembly is received within slots 50,19 before it reaches its resting position in stops 52,20).
Re claim 18, Wright discloses that the one or more features includes a first pocket 50 (Fig 3,15) extending transversely from the channel in a first direction (the direction being angled between 50-60 degrees, as seen in Fig 2 and described in Para 45) and a second pocket 19 (Fig 15) extending transversely from the channel in a second direction (the direction being vertical, as seen in Fig 2) opposite of the first direction (since the two directions are not the same, one of ordinary skill in the art would recognize these as being opposite), wherein the first pocket and the second pocket are configured to receive a portion of the strain relief T (Fig 25) of the catheter assembly (as seen in Fig 24,25, the strain relief T is received within slots 50,19 before reaching its resting position in stops 52,20).  
Re claim 19, Wright discloses that the arched portion includes a lock window 20 (Fig 15) configured to receive an alignment ring (the outer surface of tube T, as seen in Ig 2; Para 39) of the catheter assembly.  
Re claim 20, Wright discloses that a notch S (Fig 14; Para 56) is defined through the distal end of the retainer under the nose portion (as seen in Fig 14), wherein the notch is configured to receive therein a portion of a skin-placed dressing (it is noted that the “skin-placed dressing” is only functionally recited and not a part of the claimed invention; since the notch could receive a portion of a skin-placed dressing of a certain size, the limitation is met).
Re claim 21, Wright discloses that 5Application No. 15/594,507Docket No.: 101672.0244PAmendment dated April 11, 2022Reply to Office Action of January 12, 2022the notch has a notch thickness less than a thickness of the skin-placed dressing to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is positioned in the notch  (as set forth in the rejection of claim 20 above, the “skin-placed dressing” is not a part of the claimed invention; since Wright’s notch is capable of imparting a compressive force to a skin-placed dressing of a larger thickness, this limitation is met).
Re claim 22, Wright discloses that the skin-placed dressing is an antimicrobial disk (as set forth above, the “skin-placed dressing” is not a part of the claimed invention; since Wright’s notch could receive an antimicrobial disk of a certain size, this limitation is met).
Re claim 23, Wright discloses at least one adhesive anchor pad 102 (Fig 26; Para 34) shaped to border an outer perimeter of the antimicrobial disk when the portion of the antimicrobial disk is positioned in the notch (as set forth above, the “antimicrobial disk” is not a part of the claimed invention; since the anchor pad is capable of bordering an outer perimeter of an antimicrobial disk of a certain size, this limitation is met).
Re claim 25, Wright discloses that the first foot and the second foot both extend proximally of the arched portion (as seen in Fig C above).  
Re claim 26, Wright discloses a securement and catheter assembly system (as seen in Fig 1) comprising: a catheter assembly 8+9 (Fig 2) comprising an external portion T+9+N+H (Fig 2) and an internal portion C (Fig 2) for insertion into a body of a patient via a skin insertion site (as seen in Fig 1,2); and a body 14+100 (Fig 26) comprising: an arched portion(the combination of the “proximal arched portion” and the “central arched portion” labeled in Fig B above) at a proximal end (to the left in Fig 2) of the body defining a first channel (the portion of 16+15 found within the “arched portion”, as seen in Fig 2) engaging a hub T+9+N+H (Fig 2) of the catheter assembly, the hub extending along a first central axis (labeled in annotated Fig F above) parallel to a skin surface (it is noted that the claimed “skin surface” does not have to be the portion directly under the medical device; rather, to meet this limitation, the “proximal portion” only needs to extend parallel to ANY skin surface; one of ordinary skill in the art would recognize that the proximal portion extends parallel to a skin surface of the other arm not shown in Fig 1 that is held parallel to the central axis of the medical device 20); a nose (labeled as “nose portion” in annotated Fig B above) connected to the arched portion (as seen in Fig 2,24), the nose extending to a distal end (to the right in Fig 2) of the body (as seen in Fig 2), the nose and the arched portion together providing a continuous outer surface from the proximal end of the body to the distal end of the body (as seen in Fig 24), a distal end (to the right in Fig 2) of the nose defining a second channel (the portion of 15 found within the “nose”, as seen in Fig 2) engaging one or both of a strain relief and a catheter tube C (Fig 2) of the catheter assembly and extending along a second central axis extending at an angle relative6Application No. 15/594,507Docket No.: 101672.0244P Amendment dated April 11, 2022Reply to Office Action of January 12, 2022the first central axis to deflect one or both of a strain relief and a catheter tube of the catheter assembly toward the skin insertion site (as seen in Fig F above); a first foot (the portion of layer 100 labeled in Fig C above) and a second foot (the portion of layer 100 labeled in Fig C above) extending laterally outward from the arched portion (as seen in Fig 24), each of the first foot and the second foot having a portion extending proximal of the arched portion (as seen in Fig 24), wherein a distal end (to the right in Fig 24) of the first foot and a distal end of the second foot are proximal of the distal end of the body (as seen in Fig 24); and a notch S (Fig 14; Para 56) configured to enable a skin-placed dressing to be inserted through the distal end of the body under the nose so that the skin-placed dressing is interposed between the body and the skin surface of the patient proximate the skin insertion site (it is noted that the “skin-placed dressing” is only functionally recited and not a part of the claimed invention; since the notch could receive a portion of a skin-placed dressing of a certain size, the limitation is met); and adhesive anchor pads 102,132 (Fig 19,18; Para 34,59) permanently attached to the body and configured to attach the securement device to the skin surface of the patient (Para 34,59).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639) in view of Bierman et al. (PG PUB 2010/0324491).
Re claim 5, Spittler discloses that the body further comprises a first pocket extending from a first side of the nose portion and a second pocket extending from a second side of the nose portion (the two pockets are formed by the “difference in width between the diameter of the channel 222 and the distance between the inwardly extending portions 232a and 232b”, Para 84), the first pocket and the second pocket configured to receive a first strain relief nub and a second strain relief nub of a catheter assembly in a snap-fit arrangement (as set forth in Para 84, Spittler’s pockets could receive such features of appropriate sizes with a snap fit). Spittler does not disclose that the catheter assembly comprises first and second strain relief nubs to be received in the first and second pockets. Bierman, however, teaches a catheter assembly 430 (Fig 13) comprising first and second strain relief nubs 310 (Fig 13) that extend the entire length of the body 130 (Para 94 discloses that “ridges 310 […] extend completely along the length of the catheter hub 430” and Fig 14,15 show that the catheter hub 430 extends the same length as the body 130) for the purpose of preventing rotational movement of the catheter assembly (Para 94). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spittler to include the catheter with two strain relief nubs, as taught by Bierman, for the purpose of preventing rotational movement of the catheter assembly (Para 94). One of ordinary skill in the art would recognize that since the nubs 310 extend the entire length of the body 130 in Bierman, they would also extend the entire length of the body 120 in Spittler, resulting in them being received within the first and second pockets of Spittler. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spittler (PG PUB 2013/0345639) in view of Parvatiyar (PG PUB 2013/0053785).
Re claim 12, Spittler discloses all the claimed features except that the first foot includes a first living hinge adjacent the first base, and wherein the second foot includes a second living hinge adjacent the second base, the first living hinge and the second living hinge enabling movement of the first foot and the second foot with respect to the proximal arched portion, the central arched portion, and the nose portion. Parvatiyar, however, teaches a retainer 520 (Fig 20) comprising a main body portion and two feet 510a,510b (Fig 20; comparable to feet 214,216 of Spittler), wherein each of the two feet includes a living hinge 535a,535b (Fig 20) adjacent a respective base, these hinges enabling movement of the feet with respect to the main body portion (Para 124) for the purpose of allowing the feet to rotate relative to the main body portion to open the channel running through the main body portion to more easily facilitate insertion of the medical instrument therein (Para 124-126). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spittler to include the feet within living hinges adjacent their respective bases, as taught by Parvatiyar, for the purpose of allowing the feet to rotate relative to the main body portion to open the channel running through the main body portion to more easily facilitate insertion of the medical instrument therein (Para 124-126).

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (PG PUB 2004/0204685) in view of Parvatiyar (PG PUB 2013/0053785).
Re claim 27, Wright discloses that the first foot and the second foot extend arcuately and distally with respect to the arched portion (as seen in FIG 24). Wright also discloses that each of the feet are configured to bend about the skin surface (as seen in Fig 26) but does not disclose that the bending is enabled via a living hinge. Parvatiyar, however, teaches a retainer 520 (Fig 20) comprising a main body portion and two feet 510a,510b (Fig 20), wherein each of the two feet includes a living hinge 535a,535b (Fig 20) adjacent a respective base, these hinges enabling movement of the feet with respect to the main body portion (Para 124) for the purpose of allowing the feet to rotate relative to the main body portion to open the channel running through the main body portion to more easily facilitate insertion of the medical instrument therein (Para 124-126). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wright to include the feet within living hinges adjacent their respective bases, as taught by Parvatiyar, for the purpose of allowing the feet to rotate relative to the main body portion to open the channel running through the main body portion to more easily facilitate insertion of the medical instrument therein (Para 124-126).
Re claim 28, Wright discloses that the body defining the notch  is configured to impart a compressive force on the skin-placed dressing when the portion of the skin-placed dressing is positioned in the notch  (as set forth in the rejection of claim 26 above, the “skin-placed dressing” is not a part of the claimed invention; since Wright’s notch is capable of imparting a compressive force to a skin-placed dressing of a larger thickness, this limitation is met).
Re claim 29, Wright discloses that the nose is configured to impart a portion of the compressive force on the skin-placed dressing (as set forth in the rejection of claim 26 above, the “skin-placed dressing” is not a part of the claimed invention; since Wright’s nose is capable of imparting a compressive force to a skin-placed dressing of a larger thickness, this limitation is met).
Re claim 30, Wright discloses that the body includes a bottom opening (seen in Fig 15, defined by the edges 23 of Fig 4) communicating with one or both of the first channel and the second channel (as seen in Fig 4,15) and configured to enable one or more of the hub, the strain relief, and the catheter tube of the catheter assembly to be received therein via a snap fit (as seen in Fig 24,25). 
Re claim 31, Wright discloses a lock window 18+19+20 (Fig 15) configured to receive a lock tab 9 (Fig 2) included on the hub of the catheter assembly when the hub is received in the first channel (as seen in Fig 2; Para 39).

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (PG PUB 2004/0204685)/Parvatiyar (PG PUB 2013/0053785) in view of Heyer (US Pat 4,534,762).
Re claim 32, Wright/Parvatiyar disclose all the claimed features except that the lock tab is colored to provide a contrast to surrounding structure of the catheter assembly. Heyer, however, teaches coloring a hub of a cannula (comparable to the hub 9+N+H of Wright) for the purpose of signaling the diameter of the cannula (Col 4, Lines 46-48). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wright/Parvatiyar to include the hub 9+N+H (which includes the lock tab 9) such that it is colored, as taught by Heyer, for the purpose of signaling the diameter of the cannula (Col 4, Lines 46-48). Since Wright discloses that the body is transparent (Para 28), coloring the hub would result in it providing contrast to surrounding structure of the catheter assembly.
Re claim 33, Wright discloses that one of the first channel or the second channel of the body includes a lock channel 15 (Fig 2) configured to receive an alignment ring N (Fig 2) of the hub of the catheter assembly, the alignment ring including the lock tab (as seen in Fig 2 and described in Para 36 as “sliding the nut N along the plastic connector 9”, the connector 9 is included within the nut N).  
Re claim 34, Wright discloses a comfort pad 104 (Fig 11,26) extending from one of the adhesive anchor pads (as seen in Fig 26) and configured to be interposed between the catheter assembly and the skin surface of the patient (as seen in Fig 11,26 and described in Para 34, wax paper cover 104 is placed on the adhesive layer 102 prior to the device being adhered to the wearer; therefore, one of ordinary skill in the art would recognize that this layer is a “comfort pad” since it is more comfortable than an adhesive layer and that it is configured to be interposed between the skin surface and the catheter assembly since the device can be placed on the skin surface prior to the removal of the cover 104).  
Re claim 35, Wright discloses that the first foot and the second foot and the adhesive anchor pads are configured to enable the securement device to move in concert with the skin surface of the patient proximate the skin insertion site so as to prevent relative movement between the skin insertion site and the catheter tube of the catheter assembly extending through the skin insertion site when the securement device is attached to the skin surface with the catheter assembly received in the first channel and the second channel of the body (as seen in Fig 1; also as seen in Fig 26, the adhesive anchor pad 102 and the feet can flex freely).

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered. Applicant’s arguments directed to the Spittler reference relative to claims 14-35 are moot as Spittler is not used to reject present claims 14-35. Applicant’s arguments directed to the Spittler reference relative to claims 1-13 are not persuasive for the reasons set forth in the above rejections; specifically, please note (1) the claim does not specify that the “skin surface” that the proximal portion of the medical device is parallel to has to be the portion of the skin to which the retainer is directly applied and (2) the claim does not specify what portion of the medical device that the distal portion of the medical device is deflected relative to.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783